DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
It appears that Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (unless the figure depicts the Applicant’s own prior work).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda et al. (US20060120247A1) in view of Karthaus et al. (Design and Simulation of Computer-generated Volume Holograms for Automotive Headlamps).
Noda discloses:
1. An illumination device for a motor vehicle, the illumination device comprising:
a light source (12) for generating light which has components in a blue, green, and red wavelength range (par 68-69); and
a holographic optic (24) which the light emitted by the light source strikes, wherein the light striking the holographic optic is used at least partially for reconstructing a hologram (par 69), and wherein the light emerges from the illumination device after interaction with the holographic optic (fig 4), wherein the light source is configured so that the spectral distribution of the light emitted by the light source is adapted to the spectral diffraction efficiency of the holographic optic (par 69, “independent three-color, namely R, G, and B, LEDs exhibit better wavelength matching with the hologram, and offers higher light use efficiency.”).
Noda does not appear to disclose the optical device is for a motor vehicle (the device of Noda is for use in a head mounted display).	However, in the same field of holographic optics elements (HOEs), Karthaus teaches vehicle headlamp using a light source and a vHOE.


Modified Noda teaches:
2. The illumination device according to claim 1, wherein the light source comprises at least one light-emitting diode or at least one laser diode as well as a converter which at least partially changes the spectral distribution of the light emitted by the light source when the illumination device is in operation, and/or in wherein the light source is designed as an RGB light source and comprises a plurality of light-emitting diodes or a plurality of laser diodes of different wavelengths (par 68-69).

Modified Noda teaches:
5. The illumination device according to claim 1, wherein the hologram was written in the holographic optic with three different types of laser light which had wavelengths different from one another, in particular with blue, green, and red laser light, for example, with blue laser light with a wavelength of about 450 nm, with green laser light with a wavelength of about 534 nm, and with red laser light with a wavelength of about 638 nm (par 75: 465±10 nm, 520±10 nm, and 635±10 nm; par 105 teaches the specific solid-state lasers which are known to have wavelengths of about 450 nm, 534 nm and 638 nm).

Modified Noda teaches:


Modified Noda teaches:
7. The illumination device according to claim 6, wherein the local peaks of the diffraction efficiency of the holographic optic are located in a blue, green, and red wavelength range, in particular at about 450 nm, at about 534 nm, and at about 638 nm (par 75).


Modified Noda teaches:
8. The illumination device according to claim 1, wherein the spectral distribution of the light emitted by the light source has a local peak in a blue and/or in a green and/or a red spectral range (par 69 teaches RGB LEDs/lasers).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Noda et al. (US20060120247A1).
Regarding claim 3, modified Noda does not appear to disclose wherein the illumination device is designed so that the color point of the spectrum of the light emerging from the illumination device lies in the ECE white area.
However, since generated light distribution must comply with the chromaticity requirements of the ECE regulations for vehicle headlights, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to ensure that the color point of the spectrum of the light emerging from the illumination device lies in the ECE white area.


Regarding claim 4, modified Noda does not appear to disclose wherein the illumination device is designed so that the color point of the spectrum of the light emitted by the light source does not lie in the ECE white area before the interaction with the holographic optic.
However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to select a color point of the spectrum of the light emitted by the light source that will ultimately lie within the ECE white area after emerging from the HOE. 
	

Modified Noda discloses:
9. The illumination device according to claim 8, wherein the local peak of the spectral distribution of the light emitted by the light source, the peak located in the blue spectral range, has such a half width that the local peak of the spectral diffraction efficiency of the holographic optic, the peak located in the blue wavelength range, is within this half width, in particular wherein the intensity of the light emitted by the light source at the wavelength of the local peak of the spectral diffraction efficiency of the holographic optic, the peak located in the blue wavelength range, is more than 60%, preferably more than 80% of the intensity of the local peak of the spectral distribution of the light emitted by the light source, said peak located in the blue spectral range (par 141-5: it appears that Noda discloses the differences in the RGB laser intensity ratio is within 30%.)


Modified Noda discloses:
10. The illumination device according to claim 8, wherein the local peak of the spectral distribution of the light emitted by the light source, said peak located in the green spectral range, has such a half width that the local peak of the spectral diffraction efficiency of the holographic optic, said peak located in the green wavelength range, is within this half width, in particular wherein the intensity of the light emitted by the light source at the wavelength of the local peak of the spectral diffraction efficiency of the holographic optic, said peak located in the green wavelength range, is more than 60%, preferably more than 80% of the intensity of the local peak of the spectral distribution of the light emitted by the light source, said peak located in the green spectral range (par 141-5: it appears that Noda discloses the differences in the RGB laser intensity ratio is within 30%.).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention in order to easily and efficiently reduce the overall color unevenness in the color image obtained via the optical element (par 144).

Modified Noda discloses:
11. The illumination device according to claim 8, wherein the local peak of the spectral distribution of the light emitted by the light source, said peak located in the red spectral range, 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention in order to easily and efficiently reduce the overall color unevenness in the color image obtained via the optical element (par 144).

Regarding claim 12, Noda does not appear to explicitly disclose wherein an intensity of the light emitted by the light source in a red spectral range is more than 50%, in particular more than 75%, preferably more than 85% of the intensity of the light in a green spectral range.
However, Noda teaches that the relative intensity of the red spectral range is higher than the green spectral range (fig 13B), and the difference appear to be at least 50%. Noda teaches that the relative intensities of the RGB light is taken into account when fabricating the HOE.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to set the relative intensities of the individual RGB sources in order to achieve a desired color point of the optical system.


Modified Noda discloses:
13. The illumination device according to claim 12, wherein the intensity of the light emitted by the light source at the wavelength of the local peak of the spectral diffraction efficiency of the holographic optic, said peak located in the red wavelength range, is more than 50%, in particular more than 75%, preferably more than 85% of the intensity of the light at the wavelength of the local peak of the spectral diffraction efficiency of the holographic optic, said peak located in the green wavelength range (fig 13B).

Regarding claim 14, Noda does not appear to explicitly disclose wherein an intensity of the light emitted by the light source in a red spectral range is more than 40%, in particular more than 50% of the intensity of the light in a blue spectral range.
However, Noda teaches that the relative intensity of the red spectral range is higher than the blue spectral range (fig 13B), and the difference appear to be at least 40%%. Noda teaches that the relative intensities of the RGB light is taken into account when fabricating the HOE.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to set the relative intensities of the individual RGB sources in order to achieve a desired color point of the optical system.



Modified Noda discloses:
15. The illumination device according to claim 14, wherein the intensity of the light emitted by the light source at the wavelength of the local peak of the spectral diffraction efficiency of the holographic optic, said peak located in the red wavelength range, is more than 40%, in particular more than 50% of the intensity of the light at the wavelength of the local peak of the spectral diffraction efficiency of the holographic optic, said peak located in the blue wavelength range (Fig 13B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Chromaticity of white light volume holographic cell arrays for divergent illumination with phosphor converted LEDs in automotive headlights” discloses HOEs for use in vehicle headlights and comprising RGB light sources matched to the HOE. The headlamps comply with ECE regulations for headlamps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/Primary Examiner, Art Unit 2875